Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-3 are pending in the application. Claim 2 is rejected. Claims 1 and 3 are withdrawn from further consideration.

Election/Restrictions
Applicant’s election without traverse of Group II, claim 2, in the reply filed on December 28th, 2020 is acknowledged.

Claims 1 and 3 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 28th, 2020.

Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement(s) filed on March 20th, 2019.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 61/982,368 and 14/683,163, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Applicant is directed the rejection of claim 2 for lack of written description. Since instant claim 2 is deemed to not be support by the instant specification, the disclosure of the parent application does not support the instant claim 2 for the reasons discussed therein. Applicant is similarly directed to the rejection of claim 2 for lack of enablement, which would follow the same rationale that the disclosure of the parent application does not provide enablement for the instant claim 2. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most 

(1 of 2) Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The instant rejection is based on the definition of T as “a cationic quaternary ammonium group”. The broadest disclosure in the specification is the following (page 5):
The present invention relates to an organic colorant complex with the following general structure: 

ABn(DE)mTxQy

wherein A is an organic chromophore;  B is an electrophilic reactive group covalently bonded A directly or through a linking group;  D is a nucleophilic linking group covalently bonding B and E, selected from the group consisting of NR, O, S, and 4-oxyanilino (--HN-Ph-O--);  wherein R is selected from the group consisting of H, alkyl, aryl;  E is an organic end group;  T is an ionic group covalently linked to A, either anionic or cationic, preferably anionic group;  Q is a counterion, bonded to the organic chromophore through ionic interaction with T; n, m, x, and y are independent integers from 1 to 10. 

The specification refers to the group T as “an ionic group covalently linked to A; either anionic or cationic” where instant claim 2 recites the definition of T as “a cationic quaternary ammonium group covalently linked to A”. The only other charged group found in original claim 1 would appear to be the variable Q; however, Q is bound via ionic interactions. This subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  

US 5948152 discloses liquid complexes of anionic organic dyes with quaternary ammonium compounds which are homogeneous and thus substantially free of unwanted inorganic salts. 
US5938828 discloses solid complexes of anionic organic dyes with quaternary ammonium compounds which have average molecular weights of below about 900 which are substantially free from unwanted salts. 
US5948153 discloses water-soluble complexes of optical brighteners with quaternary ammonium compounds which are substantially free from unwanted salts. 
US6046330 discloses complexes of ultraviolet absorbers with quaternary ammonium compounds which are substantially free from unwanted salts.
In each of the citations above, the specification refers to the presence of ammonium compounds to eliminate salts, which would appear to be a disclosure relevant to the counterion to an anionic dye being a quaternary ammonium compound rather than a dye having a cationic substituent group.
	As a further example, the specification discloses the following method on pages 5 and 6:

    PNG
    media_image1.png
    346
    686
    media_image1.png
    Greyscale


	It is further noted that in each subgeneric embodiment of dyes disclosed in the specification, only anionic substituents are disclosed. For instance, the specification discloses the following on page 11:

    PNG
    media_image2.png
    365
    678
    media_image2.png
    Greyscale

The specification teaches substitution by sulphonate groups (that would entail anionic dyes) but only further teaches the structures “may be further substituted with suitable uncharged organic groups” rather than additionally substituted by quaternary ammonium groups as instantly claimed. It is further noted that each specific dye disclosed on pages 12-14 of the specification only contains sulphonate groups and no examples contain a quaternary ammonium group. 
	The specification generally defines cationic groups on page 20, lines 13 and 14 as including ammonium groups; however, the specification then continues to disclose a “wide range of quaternary ammonium compounds” rather than, for instance, substituents to be found on a dye. Table 1 on page 21 and the examples that follow through page 23 are compounds that contain a 
	Pages 27 and 28 of the specification disclose a general method as follows:

    PNG
    media_image3.png
    146
    647
    media_image3.png
    Greyscale

This is the same general approach discussed above where cationic groups are being using to eliminate metal salts rather than as substituents on the dye portion of the structure. A more specific disclosure is found on page 29 as follows:

    PNG
    media_image4.png
    248
    689
    media_image4.png
    Greyscale

Again the specification teaches the use of quaternary ammonium compounds being bound to the sulphonate groups of the dye through ionic interaction rather than dyes having a quaternary ammonium substituent that is covalently bound. The various specific examples are all based on dyes that have anionic groups and the addition of separate cationic compounds. No examples contain dyes where a quaternary ammonium group is bound to a dye structure covalently.
It appears that Applicant’s invention is directed to subject matter where T is an anionic group and Q is a quaternary ammonium counterion.

(2 of 2) Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  (See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).
	The above factors, regarding the present invention, are summarized as follows:
Breadth of the claims - The breadth of the claims is drawn to methods of making complexes having a formula (as found in claim 2 and recited in step (b)) of ABn(DE)mTxMx where step (b) states that Q is a cation and the variable T is defined as “a cationic quaternary ammonium group covalently linked to A”. Furthermore, claim 2 is dependent upon claim 2 that states “Q is a counterion, bonded to the organic chromophore through ionic interaction with T”. Therefore claim 2 appears to recite a structure having a cationic ammonium group covalently bound to a dye portion along with a cation that is supposedly bound through ionic interaction to the cationic ammonium group. The same issue exists for the reactant of formula ABnTxMx where T is defined in claim 2 as a cationic quaternary ammonium group and M is a metal counter cation and similarly the product of step (a) ABn(DE)mTxMx.
     As noted below, claim 2 is rejected as indefinite based on the definition of Q found in step (a’); however, claim 2 appears to set forth a definition for Q in step (b) that absent any clarification could be interpreted to apply to additional instances in the claim 

(b)	Nature of the invention - The nature of the invention is drawn to the preparation of dyes including charged moieties.

(c,e)	State of the prior art and predictability in the art – The Examiner is unaware of any instance where a cationic ammonium can be stabilized using a cationic “counterion”. Regarding counterions in general, a person having ordinary skill in the art would recognize that the presence of a counterion serves to balance charge. For instance, Merriam-Webster (obtained from https://www.merriam-webster.com/dictionary/counterion on February 12th, 2021) provides the following definition for counterion: “an ion having a charge opposite to that of the substance with which it is associated.” Accordingly, the instantly claimed structure appear to provide for cationic species to serve as both partners in an ionic interaction and would appear to have no precedent in the art.

(d)	Level of one of ordinary skill in the art - The artisans making and using applicant’s dye would be a collaborative team of synthetic chemists and/or chemical engineers, possessing commensurate degree level and/or skill in the art, as well as several years of professional experience.

(f-g)	Amount of direction provided by the inventor and existence of working examples - The specification does not appear to provide any guidance on what particular partners would be workable in the above described structures. The specification describes various types of cationic groups on pages 20-21 that mostly appear to cationic ammonium groups along with additional types of cationic species on pages 22-27. The specification, however, provides no guidance on arriving at the instantly claimed structure where a cation appears to be serving as the counterion to another cation. The examples beginning on page 31, such as example 1, appear to disclose the use commercially available dyes that would have anionic groups (such as Reactive Red 120) and would be balanced by cationic moieties (such as the cationic ammonium group in Aliquat® 336).

(h)	Quantity of experimentation needed to make or use the invention based on the content of the disclosure - The quantity of experimentation needed is undue experimentation. The instant claims appear to define a previously unknown method of creating a substance where a cation serves as the counterion to a cationic species. It is not even clear how a person having ordinary skill in the art should approach the problem.

	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
	Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.
	Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to generate the instantly claimed reactants and products with no assurance of success.
                                                                                                             
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1 of 4) Claim 2 is rejected as indefinite based on the definition of the variable B. Claim 2 is currently dependent upon claim 1 where claim 1 is directed to a final product and claim 2 recites a method of producing said product; however, the claims recite the same definition of the variable B 

    PNG
    media_image5.png
    148
    568
    media_image5.png
    Greyscale
.
The structures above would only appear to contain one available position to attach an additional group. Accordingly, it would not appear to be possible for the definition for the variable B to be found in both the reactant and the final product since there is only one available position where the final product recites that the group is bound to both A and D. For this reason, it is unclear what reactants would fall within the scope of the recited steps and formula containing the variable B. The same issue exists for additional structures where if it is possible for certain definitions within the explicit definition of B to be changed, it is unclear whether all of them can be changed and to what extent. For instance, is it only the structures above that can contain modifications or can any of the other groups permit removal of halogen atoms or, for instance, conversion of a vinyl group in vinyl sulfone to a different moiety? For this reasons, the scope of claim is unclear. The same issue exists for the definition of D where it is unclear if the lone pair only exists in the reactant, the product or both.
(2 of 4) Claim 2 recites the limitation "the formed anionic colorant from (a’)" in step (b’).  There is insufficient antecedent basis for this limitation in the claim. It is noted that none of the variables A, B, D or E are defined as including an anionic group and therefore it is unclear if 
(3 of 4) Claim 2 is further rejected as indefinite since the “the desired colorant complex” is unclear. As noted in rejection (2 of 4) above, the meaning of “anionic colorant from (a’) is unclear and therefore it is unclear if “the desired colorant complex” is actually the formula found in claim 1 or something else that would require features from the “anionic colorant”. 
(4 of 4) Claim 2 is further rejected as indefinite since the definition of Q in step (b’) is unclear. It is noted that step (b) recites a definition that is different from claim 1; however, step (b’) does not provide or refer to a definition. For this reason, it is unclear if the definition from step (b) should be applied or if the definition of claim 1 should be applied. Similarly, the variable y is not defined in claim 2. It is noted that claim 2 provides multiple definitions including some that are identical to claim 1 (such as A) and it is therefore unclear if certain definitions were omitted from claim 2 or if definitions from claim 1 should be inferred.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 2 appears to encompass preparing complexes that are outside the scope of claim 1 since it provides definitions that are broader than claim 1. The scope of D in claim 2 is broader in scope than the definition found in claim 1. Furthermore, the first set of steps in claim 2 recite the formulation of a compound where Q is cation whereas claim 1 provides for Q to be bound to T (which is cationic) through ionic interaction such that embodiments where Q is a cation would not appear to fall within the scope of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311.  The examiner can normally be reached on Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626